Mr. Chief Justice Clarity delivered the opinion of the court: . It appears claimant sold and delivered to the State of Illinois and same was accepted by the Division of Highways of the Department of Public Works and Buildings of the State of Illinois, sand, stone and gravel in the amount of $151.55. There is no objection to this claim but it was not paid on account of the lapse of appropriation for meeting claims of tMs kind. Therefore, the court recommends that claimant be awarded the sum of $151.05.